Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/17/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8,12-20,23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim (US Publication No.: 20130151242).
	Claim 1, Kim discloses 
	Preamble: A computing device (Fig. 7 shows the computing device. Fig. 4 shows the speech encoder.) including
at least a processor (Paragraph 42) and a memory (paragraph 42), configured to encode identifiers by providing audio identifiers therefrom (Fig. 4), the computer device configured to: 
provide a set of audio signals as respective bitstreams (Paragraph 19 discloses “The terminals 110-140 may be configured to capture speech signals from corresponding users, digitize the speech, and transmit digital speech signals over the network 160 to server 150.” Paragraph 31 discloses “bitstream carrying speech from m terminals 110-140 may be received at server 150 in a serial bitstream …”. Fig. 4, label user 1 – user m bitstream. Fig. 2, label speech source,210,220,230 indicates audio signals provided as bitstreams into the speech encoder shown in Fig. 4.), 
wherein each audio signal of the set of audio signals (Paragraph 19 discloses “The terminals 110-140 may be configured to capture speech signals from corresponding users, digitize the speech, and transmit digital speech signals over the network 160 to server 150.” ) is defined based, at least in part, on audio signal information including at least one of a type, a fundamental frequency, a time signature and a time (Paragraph 24 discloses “sampler 220 may sample its input signal at a rate sufficient to facilitate A/D conversion to create an analog discrete-time output signal.” Such indicates the audio signal include audio signal information such as time.), 
wherein each audio signal comprises a set of audio segments (Paragraph 27 discloses “speech frames from m audio sources may be received.”), 
wherein each audio segment of the set of audio segments (paragraph 31 discloses Fig. 4 is an embodiment used to implement speech source selection method 300. Paragraph 27 discloses “speech frames from m audio sources may be received. Although speech from different sources may be received in a serial manner, timing information related to the speech frames may be known or transmitted along with the speech frames so that speech frames received out of order or from different sources generated at approximately the same time may be approximately aligned according to the time of transmission.”) is defined based, at least in part, on audio segment information including at least one of a frequency, an amplitude, a transform, a time duration and an envelope (Paragraph 30 discloses “five speech frames each from a different audio source and the speech frames have estimated signal energies E1,E2,E3,E4 and E5.”. Such calculations indicates energy or amplitude is associated with each speech frame of the speech frames.); 
receive an identifier (Fig. 4, label 420,410) and select a subset of audio signals from the set of audio signals according to the received identifier based, at least in part, on the audio signal information and/or the audio segment information (Fig. 4, label 420 controls the switches to select the signals or bitstreams that is processed by the decoders. Paragraph 33 discloses “a parameter comparison module 420 compares parameters from each of the m bitstreams and selects the M best bitstreams based on the parameters.” Paragraph 33 discloses signal energy levels as parameters, wherein as explained in the previous limitation, signal energy levels indicates amplitude of the speech frames or audio segment information.); 
process the audio selected subset of audio signals by combining the selected subset of audio signals to provide an audio identifier (Fig. 4, label audio mixer, paragraph 34 discloses 440 adds together M outputs from audio decoders 430. The output of the mixer is an audio identifier since the mixer combines the input signals with parameters as determined by labels 410,420.); and 
output the audio identifier in an output audio signal as an output bitstream (Fig. 4, label audio decoder outputs uncompressed signals or bitstreams or waveforms (paragraph 33,25) to the mixer 440. The output of the mixer would be a combination or addition of the uncompressed signals or waveforms or bitstreams.); 
wherein the audio identifier encodes the identifier (Fig. 4, label 440 combines the signals with the specific parameter as determined by label 410,420, hence the identifier or the specific parameter as determined by label 410,420 is encoded or incorporated in the specific signals that are selected for combination.).  
	Claim 2, Kim discloses wherein the computer device (Fig. 7 shows the computing device. Fig. 4 shows the speech encoder.)is configured to: combine the selected subset of audio signals comprises by summing two of the selected subset of audio signals (paragraph 34 discloses 440 adds together M outputs from audio decoders 430.).  
	Claim 3, Kim discloses wherein the computer device (Fig. 7 shows the computing device. Fig. 4 shows the speech encoder.)is configured to: combine the selected subset of audio signals by joining two of the selected subset of audio signals (paragraph 34 discloses 440 adds together M outputs from audio decoders 430.).
	Claim 4, Kim discloses wherein the computer device (Fig. 7 shows the computing device. Fig. 4 shows the speech encoder.)is configured to: insert an audio segment in the joined two of the selected subset of audio signals (paragraph 34 discloses 440 adds together M outputs from audio decoders 430, wherein the audio decoder receives the selected audio signal or speech frame and adding, performed by the mixer, indicates addition speech frames to each other or inserting a speech frame between two joined speech frames or audio signals that are selected.).
	Claim 5, Kim discloses wherein the computer device (Fig. 7 shows the computing device. Fig. 4 shows the speech encoder.)is configured to: classify the audio signals of the set of audio signals according to a set of classifications (paragraph 33 discloses comparison of the bitstreams or audio signals and selection of M best bitstreams or audio signals based on the parameters such as those mentioned in paragraph 29,30.  This indicates classification of the audio signals or bitstreams according to a set of classifications such as lower energies, higher energies amongst the bitstreams or audio signals input into the switches shown in Fig. 4.); and 
store the classified audio signals according to the set of classifications (paragraph 42 discloses Fig. 7 shows the network component 700 for implementing one or more embodiments of the components disclosed, wherein the processor 702 may be programmed or configured to implement the components of Fig. 4, 400 and 704 stores non-volatile storage of data. Such indicates storage of classified audio signals or data.).
Claim 6, Kim discloses wherein the computer device (Fig. 7 shows the computing device. Fig. 4 shows the speech encoder.) is configured to: select the subset of audio signals from the set of audio signals according to the received identifier by selecting the subset of audio signals from the set of audio signals according to the received identifier based, at least in part, on the set of classifications (paragraph 33 discloses comparison of the bitstreams or audio signals and selection of M best bitstreams or audio signals based on the parameters such as those mentioned in paragraph 29,30. This indicates classification of the audio signals or bitstreams according to a set of classifications such as lower energies, higher energies amongst the bitstreams or audio signals input into the switches shown in Fig. 4. Such also indicates selection of M best bitstreams according to such classification.).
Claim 7, Kim discloses wherein the computer device (Fig. 7 shows the computing device. Fig. 4 shows the speech encoder.)is configured to: transmit at least a part of the audio identifier in the output audio signal via a network. (Fig. 4, label output and paragraph 31 discloses the speech encoder of Fig. 4 can be implemented in server 150. Paragraph 20 discloses the server will transmit the combination of the m input signals back to each of the M terminals. This indicates the output shown in Fig. 4 will be transmitted via a network. Fig. 4, label mixer indicates the combination of the selected signals that is encoded by the speech encoder (also shown) to generate the output, which indicates the audio identifier or output from label mixer is transmitted since the output from the speech encoder is transmitted.)
Claim 8, Kim discloses wherein the network comprises a telephony service (Fig. 1 shows a telephony service that includes speech encoder as shown in Fig. 4 per paragraphs 20,31).
Claim 12, Kim discloses
providing a set of audio signals as respective bitstreams (Paragraph 19 discloses “The terminals 110-140 may be configured to capture speech signals from corresponding users, digitize the speech, and transmit digital speech signals over the network 160 to server 150.” Paragraph 31 discloses “bitstream carrying speech from m terminals 110-140 may be received at server 150 in a serial bitstream …”. Fig. 4, label user 1 – user m bitstream. Fig. 2, label speech source,210,220,230 indicates audio signals provided as bitstreams into the speech encoder shown in Fig. 4.), 
wherein each audio signal of the set of audio signals (Paragraph 19 discloses “The terminals 110-140 may be configured to capture speech signals from corresponding users, digitize the speech, and transmit digital speech signals over the network 160 to server 150.” ) is defined based, at least in part, on audio signal information including at least one of a type, a fundamental frequency, a time signature and a time (Paragraph 24 discloses “sampler 220 may sample its input signal at a rate sufficient to facilitate A/D conversion to create an analog discrete-time output signal.” Such indicates the audio signal include audio signal information such as time.), 
wherein each audio signal comprises a set of audio segments (Paragraph 27 discloses “speech frames from m audio sources may be received.”), 
wherein each audio segment of the set of audio segments (paragraph 31 discloses Fig. 4 is an embodiment used to implement speech source selection method 300. Paragraph 27 discloses “speech frames from m audio sources may be received. Although speech from different sources may be received in a serial manner, timing information related to the speech frames may be known or transmitted along with the speech frames so that speech frames received out of order or from different sources generated at approximately the same time may be approximately aligned according to the time of transmission.”) is defined based, at least in part, on audio segment information including at least one of a frequency, an amplitude, a transform, a time duration and an envelope (Paragraph 30 discloses “five speech frames each from a different audio source and the speech frames have estimated signal energies E1,E2,E3,E4 and E5.”. Such calculations indicate energy or amplitude is associated with each speech frame of the speech frames.); 
receiving an identifier (Fig. 4, label 420,410) and select a subset of audio signals from the set of audio signals according to the received identifier based, at least in part, on the audio signal information and/or the audio segment information (Fig. 4, label 420 controls the switches to select the signals or bitstreams that is processed by the decoders. Paragraph 33 discloses “a parameter comparison module 420 compares parameters from each of the m bitstreams and selects the M best bitstreams based on the parameters.” Paragraph 33 discloses signal energy levels as parameters, wherein as explained in the previous limitation, signal energy levels indicates amplitude of the speech frames or audio segment information.); 
processing the selected subset of audio signals by combining the selected subset of audio signals to provide an audio identifier (Fig. 4, label audio mixer, paragraph 34 discloses 440 adds together M outputs from audio decoders 430. The output of the mixer is an audio identifier since the mixer combines the input signals with parameters as determined by labels 410,420.); and 
outputting the audio identifier in an output audio signal as an output bitstream (Fig. 4, label audio decoder outputs uncompressed signals or bitstreams or waveforms (paragraph 33,25) to the mixer 440. The output of the mixer would be a combination or addition of the uncompressed signals or waveforms or bitstreams.); 
wherein the audio identifier encodes the identifier (Fig. 4, label 440 combines the signals with the specific parameter as determined by label 410,420, hence the identifier or the specific parameter as determined by label 410,420 is encoded or incorporated in the specific signals that are selected for combination.).
Claim 13, Kim discloses wherein combining the selected subset of audio signals comprises by summing two of the selected subset of audio signals (paragraph 34 discloses 440 adds together M outputs from audio decoders 430.).  
	Claim 14, Kim discloses wherein combining the selected subset of audio signals comprising joining two of the selected subset of audio signals (paragraph 34 discloses 440 adds together M outputs from audio decoders 430.).
	Claim 15, Kim discloses wherein joining the two of the selected subset of audio signals comprises inserting an audio segment therein (paragraph 34 discloses 440 adds together M outputs from audio decoders 430, wherein the audio decoder receives the selected audio signal or speech frame and adding, performed by the mixer, indicates addition speech frames to each other or inserting a speech frame between two joined speech frames or audio signals that are selected.).
	Claim 16, Kim discloses classifying the audio signals of the set of audio signals according to a set of classifications (paragraph 33 discloses comparison of the bitstreams or audio signals and selection of M best bitstreams or audio signals based on the parameters such as those mentioned in paragraph 29,30.  This indicates classification of the audio signals or bitstreams according to a set of classifications such as lower energies, higher energies amongst the bitstreams or audio signals input into the switches shown in Fig. 4.); and 
storing the classified audio signals according to the set of classifications (paragraph 42 discloses Fig. 7 shows the network component 700 for implementing one or more embodiments of the components disclosed, wherein the processor 702 may be programmed or configured to implement the components of Fig. 4, 400 and 704 stores non-volatile storage of data. Such indicates storage of classified audio signals or data.).
Claim 17, Kim discloses selecting the subset of audio signals from the set of audio signals according to the received identifier by selecting the subset of audio signals from the set of audio signals according to the received identifier based, at least in part, on the set of classifications (paragraph 33 discloses comparison of the bitstreams or audio signals and selection of M best bitstreams or audio signals based on the parameters such as those mentioned in paragraph 29,30. This indicates classification of the audio signals or bitstreams according to a set of classifications such as lower energies, higher energies amongst the bitstreams or audio signals input into the switches shown in Fig. 4. Such also indicates selection of M best bitstreams according to such classification.).
Claim 18, Kim discloses transmitting at least a part of the audio identifier in the output audio signal via a network. (Fig. 4, label output and paragraph 31 discloses the speech encoder of Fig. 4 can be implemented in server 150. Paragraph 20 discloses the server will transmit the combination of the m input signals back to each of the M terminals. This indicates the output shown in Fig. 4 will be transmitted via a network. Fig. 4, label mixer indicates the combination of the selected signals that is encoded by the speech encoder (also shown) to generate the output, which indicates the audio identifier or output from label mixer is transmitted since the output from the speech encoder is transmitted.)
Claim 19, Kim discloses wherein the network comprises a telephony service (Fig. 1 shows a telephony service that includes speech encoder as shown in Fig. 4 per paragraphs 20,31).
Claim 23, Kim discloses a tangible non-transient computer-readable storage medium having recorded thereon instructions (paragraph 42-43, Fig. 7, label 706,708) which when implemented by computer device (Fig. 7) including at least a processor (paragraph 42,43) and a memory (paragraph 43), cause the computer device to perform a method of encoding identifiers by providing audio identifiers therefrom on the computer device, the method according to claim 12 (Please see claim 12.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication No.: 20130151242).
Claim 9, Kim discloses the computer device is configured to: receive at least a part of the transmitted audio identifier (paragraph 20 discloses the server transmits the output shown in Fig. 4 and the terminal receives the output. The output is generated from the audio identifier output from label mixer.).
Regarding the limitation “to identify the identifier by decoding the received part of the transmitted audio identifier”, paragraph 20 discloses the server transmits the output shown in Fig. 4 to the terminal. Such indicates reception by the terminal. Paragraph 22 discloses an alternative embodiment to transmission of the signals from the terminal to the server and the server performs speech encoding as shown in Fig. 4 as well as transmits the output to the terminal. Such alternative embodiment discloses each terminal is capable of decoding some number of audio streams. Although such paragraph indicates an alternative embodiment, such paragraph suggests, by disclosure, it would be obvious to one skilled in the art for each terminal identify the identifier by decoding the received part of the transmitted audio identifier (paragraph 20 discloses transmission by the server to the terminal the output from Fig. 4.) since paragraph 22 suggests, via disclosure, decoding of the audio signal can be performed at the terminal. 
Claim 20, Kim discloses receiving at least a part of the transmitted audio identifier (paragraph 20 discloses the server transmits the output shown in Fig. 4 and the terminal receives the output. The output is generated from the audio identifier output from label mixer.).
Regarding the limitation “to identify the identifier by decoding the received part of the transmitted audio identifier”, paragraph 20 discloses the server transmits the output shown in Fig. 4 to the terminal. Such indicates reception by the terminal. Paragraph 22 discloses an alternative embodiment to transmission of the signals from the terminal to the server and the server performs speech encoding as shown in Fig. 4 as well as transmits the output to the terminal. Such alternative embodiment discloses each terminal is capable of decoding some number of audio streams. Although such paragraph indicates an alternative embodiment, such paragraph suggests, by disclosure, it would be obvious to one skilled in the art for each terminal identify the identifier by decoding the received part of the transmitted audio identifier (paragraph 20 discloses transmission by the server to the terminal the output from Fig. 4.) since paragraph 22 suggests, via disclosure, decoding of the audio signal can be performed at the terminal. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication No.: 20130151242) in view of Cook (US Publication No.: 20170251308).

Claim 22, Kim discloses transmission and reception of audio signals over a network (Fig. 1), but fails to disclose the fundamental frequency is in a range from 10 Hz to 16,000 Hz, preferably in a range from 60 Hz to 4,000 Hz, more preferably from 125 Hz to 1,000 Hz and/or wherein the frequency is in a range from 20 Hz to 20,000 Hz, preferably in a range from 100 Hz to 10,000 Hz, more preferably in a range from 300 Hz to 3,400 Hz. 
Cook discloses transmission and reception of audio signals (paragraph 79), wherein the fundamental frequency is in a range from 10 Hz to 16,000 Hz, preferably in a range from 60 Hz to 4,000 Hz, more preferably from 125 Hz to 1,000 Hz (paragraph 96 discloses “musical instruments, the voice, and other highly-pitched sounds have harmonic spectra wherein the sinusoidal components are arranged as integer multiples of a fundamental frequency (100 Hz, 200 Hz, 300 Hz, etc.”) and/or wherein the frequency is in a range from 20 Hz to 20,000 Hz, preferably in a range from 100 Hz to 10,000 Hz, more preferably in a range from 300 Hz to 3,400 Hz (Paragraph 22 discloses radio frequency communication. Depending on the radio frequency range, the frequency of the signals received and transmitted will have the radio frequency range.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Kim et al’s audio signals to have fundamental frequency and frequency as disclosed by Cook so to transmit and receive audio signals. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655